DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Rusert et al (US 2011/0194609) in view of Hallapuro et al (US 2009/0304084), teaches a moving picture decoding apparatus for decoding a current block of a picture, the moving picture decoding apparatus comprising: a processor; and a non-transitory memory, wherein the processor performs, using the non-transitory memory, processes including: generating a motion vector candidate list including motion vector candidates and, for each of the motion vector candidates, a value, the motion vector candidates including a first candidate and a second candidate, the second candidate being arranged before the first candidate in the motion vector candidate list; sorting the first candidate before the second candidate in the motion vector candidate list based on the value of the first candidate and the value of the second candidate, wherein the value of the first candidate is higher than the value of the second candidate, and for each of the motion vector candidates.  However, the closest prior art does not teach the value is based on a number of times the candidate is selected as a motion vector predictor for neighboring blocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487